Citation Nr: 1500250	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for morning sickness.

3. Entitlement to service connection for a disability manifested by weight gain.

4. Entitlement to service connection for alopecia.  

5. Entitlement to service connection for carcinoma of the abdominal cavity, status post-surgical removal.

6. Entitlement to service connection for unspecified joint pain.  

7. Entitlement to service connection for kidney stones.

8. Entitlement to service connection for a liver disability, claimed as cirrhosis.

9. Entitlement to service connection for psoriasis.

10. Entitlement to service connection for short term memory loss.

11. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran and his spouse testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  A brief dated in December 2014 from the Veteran's representative is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

With the exception of the issues of entitlement to service connection for hypertension, morning sickness, and alopecia, which are being decided herein, the remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypertension was diagnosed within one year of the Veteran's discharge from service, was manifested by diastolic readings of 100, systolic readings of 160, and required treatment with medication.

2. The Veteran currently does not have morning sickness or residuals thereof.  Symptoms resolved prior to this claim.

3. The Veteran currently does not have alopecia or residuals thereof.  Symptoms resolved prior to this claim.


CONCLUSIONS OF LAW

1. Hypertension is presumed to have been incurred during the Veteran's period of active service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2. Disability manifested by morning sickness was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3. Disability manifested by alopecia was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Post-service treatment records, a copy of the March 2011 RO hearing transcript, and lay statements have been associated with the record.  In a memorandum in January 2011 the RO made a formal finding of unavailability of service treatment records.   

The Veteran was afforded VA examinations in April 2011 and July 2012.  These examinations in conjunction with the other evidence of record are sufficient to adjudicate the issues being decided herein.  As the Veteran has not identified any additional evidence pertinent to these claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  


Hypertension

Under Diagnostic Code 7101 hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR § 4.104, Note (1). 

The March 2011 the Veteran testified that his hypertension began during service in the Gul War.  He stated that at that time his blood pressure was 184/148.  

Although the Veteran's service treatment records are unavailable, VA treatment records show that the Veteran was diagnosed with hypertension in July 1992, which is within one year of his separation from service in December 1991.  Records do contain a history of new onset of hypertension while in service.

The remaining question in determining whether service connection for hypertension is warranted on a presumptive basis is whether hypertension manifested to a compensable degree within one year of discharge from service.  Under Diagnostic Code 7101 a 10 percent rating is warranted for hypertension if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, the minimum evaluation for an individual with a history of diastolic pressure is predominantly 100 or more who requires continuous medication for control.

While there were some fluctuations in the Veteran's blood pressure, the evidence shows that he did meet the criteria for a 10 percent rating under Diagnostic Code 7101 as his blood pressure in July 1992 was 164/102, 178/90, and 150/110.  Further, that same month the Veteran was prescribed Lisinopril for hypertension.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board finds that the evidence at the very least is in relative equipoise as to whether the Veteran met the criteria for a 10 percent rating for hypertension within his first year after separation from service.  Given that he had diastolic pressure readings over 100, systolic pressure readings over 160, and was treated with medication within one year of discharge from active service, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for hypertension on a presumptive basis.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.307, 3.309. 

Morning Sickness and Alopecia

In March 2011, the Veteran testified that approximately 6 months after separation from service in December 1991 he experienced morning sickness and hair loss.  He stated that both conditions lasted approximately 6 months to one year and then ceased.  The Veteran acknowledged that he has not experienced morning sickness or alopecia since the early 1990s.  VA medical records in December 1994 show the Veteran experienced morning sickness.  On VA Gulf War examination in July 2012 the examiner after reviewing the claims folder noted that the Veteran's morning sickness lasted approximately 6 months and resolved by the time he underwent his Gulf War exam in 1994 and has not reoccurred.  He also stated that alopecia lasted 6 months after the Veteran returned from the Gulf War, resolved and there were no current residuals. 

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's statements; however, the Veteran himself asserted that his morning sickness and hair loss was acute and transitory and resolved in the early 1990s, shortly after service.  

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the instant case neither the lay nor medical evidence shows that the Veteran has had morning sickness and alopecia since his claim was received in March 2009.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Veteran has been awarded the Southwest Asia Service Medal.  To be eligible for the Southwest Asia Service Medal, among other things, a service member must have served in the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, a certain portion of the Arabian Sea, Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, or the United Arab Emirates.  Service in any of these areas would qualify the Veteran as a Persian Gulf veteran under 38 C.F.R. § 3.317  See 38 C.F.R. § 3.317(e)(1),(2).  

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1) . 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3),(4).

The Board acknowledges the Veteran's previous history of morning sickness and alopecia.  Nevertheless, in a service connection claim the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See  Degmetich v. Brown, 104 F.3d 1328 (1997).  In the instant case, there is no lay or medical evidence of a current alopecia disorder and morning sickness or objective chronic residuals thereof and the provisions of 38 C.F.R. § 3.317 are not applicable.

The evidentiary requirement of demonstrating a current disability has not been satisfied.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claims of service connection for morning sickness and alopecia must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.  

Service connection for morning sickness is denied.

Service connection for alopecia is denied.



REMAND

As discussed above, the Veteran's service treatment records are unavailable.  In such a situation, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  For the reasons explained below, the Board finds that the Veteran's July 2012 VA Gulf War examination is inadequate for rating purposes and further development is required.  

In October 2014, the Veteran's representative contended that on the July 2012 VA Gulf War examination the examiner's opinions were flawed as he relied on outdated studies in rendering his opinions.  The representative specifically pointed out that the VA examiner relied on a study  - Committee on Gulf War and Health Effects: Health Effects of Service in the Gulf War, Update 2009; Board on the Health of Select Populations; Institute of Medicine, to state that "(t)he available studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between deployment to the Gulf War and a health outcome in humans" regarding the following conditions: any cancers; disorders of the blood and blood forming organs; endocrine, nutritional and metabolic diseases; neurocognitive and neurobehavioral performance; multiple sclerosis and other neurologic outcomes; cardiovascular disorders; respiratory diseases; structural gastrointestinal diseases; skin diseases; musculoskeletal disorders; and specific conditions of the genitourinary system.  

The representative noted that the July 2012 VA examiner considered the above study to be " the most up-to-date analysis of the available statistics pertinent to the Gulf War exposures and any relationship to the development of the conditions" addressed above.  The representative asserted that there are more updated studies by the National Institute of Health (NIH) than the one cited to by the July 2012 VA examiner such as Complex Factors in the Etiology of Gulf War Illness: Wartime Exposures and Risk Factors in Veteran Subgroups.  The representative explained that this study found that the use of pesticides and pyridostigmine bromide(PB) pills were significant risk factors for Gulf War Illness (GWI) and that the etiology of GWI is complex and likely involves several deployment-related exposures whose relative contributions to the GWI problem differ in veteran subgroups.  The representative argued that there are many factors that could have caused the Veteran's symptoms and that the July 2012 VA examiner did not consider all the procurable and assembled data.  The Board notes while the National Personnel Records Center in December 2010 was unable to confirm the Veteran's exposure to mustard gas, the Veteran in March 2011 testified that during service in the Persian Gulf he was exposed to "oil rain" and smoke and needed to use a gas mask.  

On the July 2012 VA Gulf War examination, the examiner opined that the Veteran's obesity, carcinoma of the pancreas (diagnosed in 2006), kidney stones, fatty infiltration of the liver, psoriasis, and obstructive sleep apnea are diseases with a clear and specific etiology and diagnosis and are less likely than not related to service in Southwest Asia based on the 2009 study cited above.  For the reasons explained above, the Veteran should be afforded a new VA Gulf War examination and the examiner should address the etiology of the Veteran's claimed disabilities in conjunction with NIH studies pertaining to GWI.  

Further, the July 2012 VA examiner's opinion pertaining to short term memory loss and joint pain are inadequate.  As for short term memory loss, the examiner on the one hand opined that short term memory loss was not evident, while on the other hand he concluded that sleep apnea may be responsible for the Veteran' short term memory loss.  On VA examination for mental disorder in July 2012, the examiner noted that the Veteran complained of mild memory problems that developed over the years, however the examiner opined that they did not appear to be outside the range of expected functioning.  On remand the VA examiner should address whether short term memory loss is part and parcel of the Veteran's obstructive sleep apnea.

As for joint pain, the July 2012 VA examiner noted that the Veteran described generalized joint stiffness involving especially his hands, which he claimed was his musculoskeletal symptomatology.  X-rays of both hands were unremarkable.  The examiner did not provide an opinion regarding the etiology of the joint pain as he opined that the Veteran has not been diagnosed with any condition or syndrome to cause or result in his subjective complaint of generalized joint stiffness and is not found to have an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  The Board notes that in March 2011 the Veteran testified that "all" his joints ached and VA treatment records in December 2010 show that the Veteran had joint pain (arthralgia) in his elbows, knees and wrists.  The Veteran's statements regarding the extent of his joint pain must be considered and the VA examiner must render an opinion regarding the etiology of the joint pain.  

Prior to obtaining any opinions the Veteran's personnel records should be obtained.  In light of the missing service treatment records and VA's heightened duty to assist in the development of the claims, the personnel records may be relevant to the Veteran's claimed exposure to environmental hazards during service in the Persian Gulf.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete personnel file from the National Personnel Records Center and any other appropriate sources.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2. Afterwards, the Veteran should be scheduled for a VA Persian Gulf War examination.  The examiner is requested to review all pertinent records associated in the claims file and render an opinion as to the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed joint pain is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b.) If the examiner determines that the Veteran's complaints of joint pain are attributable to an undiagnosed illness, the examiner must specify the parts of the body affected.  

c.) If the examiner determines that the Veteran's joint pain is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was incurred in service.

d.) The examiner is asked to address the etiology of the following conditions, which the July 2012 Gulf War examiner determined were diseases with a clear and specific etiology and diagnosis:  obesity (a disability manifested by weight gain), carcinoma of the pancreas (diagnosed in 2006), kidney stones, fatty infiltration of the liver, psoriasis, and obstructive sleep apnea, to include obstructive sleep apnea with memory loss.  The examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that these disabilities were incurred in service? 

In rendering the opinions the examiner is asked to consider the following: 

1. The Veteran's March 2011 testimony that he was exposed to environmental hazards during service in the Gulf War to include "oil rain" and smoke. 

2. The discrepancy between the NIH studies that the Veteran's representative cited to in October 2014 regarding complex factors in the etiology of Gulf War Illness, to include the use of pesticides and PB pills during the Gulf War, and the 2009 study referenced by the July 2012 Gulf War, which determined that there was insufficient data to show an association between deployment to the Gulf War and conditions such as cancer,  endocrine diseases, respiratory diseases,  skin diseases, musculoskeletal disorders, and specific conditions of the genitourinary system.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the claims remaining on appeal.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


